DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Ballard et al. (Pub NO.: US 2006/0294305).
Regarding Claim 1 Ballard discloses: A method for maintaining a current operating state [[0038], storing configuration data] of an enclosure when a controller card of the enclosure is repaired and/or replaced, [[0038], when controllers 80-82 are replaced]  the method comprising: 
maintaining, within a controller card of an enclosure, operating parameters used to establish an operating state of the enclosure; [[[0024][0029] Fig.1, item 302, 303 and 304, each interface controller comprises configuration data 302-304] 
[[0029][0038] saving configuration data into RNMC 76] and
upon removal of the controller card from the enclosure, maintaining the operating state of the enclosure using the operating parameters stored in the external location. [[0024],[0029], Fig.6, [0062]-[0067], maintaining the configuration data in the storage device while the controller is being replaced. Therefore state of the controller is maintained] 
Regarding Claim 2 Ballard discloses:  the external location is within the enclosure. [Fig.1, item 76, RNMC] 
Regarding Claim 3 Ballard discloses:  the external location is located on an interconnect planar configured to receive the controller card. [Fig.1, item 74]  
Regarding Claim 4 Ballard discloses:  the external location is located within at least one I2C chip mounted on the interconnect planar. [Fig.1, item 74]  
Regarding Claim 5 Ballard discloses:   upon reinstalling the controller card in the enclosure, retrieving the operating parameters from the external location to the controller card. [[0024],[0029], Fig.6, [0062]-[0067]
Regarding Claim 6 Ballard discloses:   initializing the controller card with the operating parameters retrieved from the external location. [[0024],[0029], Fig.6, [0062]-[0067 
Regarding Claim 7 Ballard discloses:  the operating parameters include at least one of fan settings, power supply settings, and environmental controls. [[0020], configuration data] 
Claim 8 is having similar limitations to that of the apparatus of claim 1.Accordingly, claim 8 is rejected under a similar rational as that of claim 1 above. 
Claim 9 is having similar limitations to that of the apparatus of claim 2.Accordingly, claim 9 is rejected under a similar rational as that of claim 2 above. 
Claim 10 is having similar limitations to that of the apparatus of claim 3.Accordingly, claim 10 is rejected under a similar rational as that of claim 3 above. 
Claim 11 is having similar limitations to that of the apparatus of claim 4.Accordingly, claim 11 is rejected under a similar rational as that of claim 4 above. 
Claim 12 is having similar limitations to that of the apparatus of claim 5.Accordingly, claim 12 is rejected under a similar rational as that of claim 5 above. 
Claim 13 is having similar limitations to that of the apparatus of claim 6.Accordingly, claim 13 is rejected under a similar rational as that of claim 6 above. 
Claim 14 is having similar limitations to that of the apparatus of claim 7.Accordingly, claim 14 is rejected under a similar rational as that of claim 7 above. 
Claim 15 is having similar limitations to that of the apparatus of claim 1.Accordingly, claim 15 is rejected under a similar rational as that of claim 1 above. 
Claim 16 is having similar limitations to that of the apparatus of claim 2.Accordingly, claim 16 is rejected under a similar rational as that of claim 2 above. 
Claim 17 is having similar limitations to that of the apparatus of claim 3.Accordingly, claim 17 is rejected under a similar rational as that of claim 3 above. 
Claim 18 is having similar limitations to that of the apparatus of claim 4.Accordingly, claim 18 is rejected under a similar rational as that of claim 4 above. 
Claim 19 is having similar limitations to that of the apparatus of claim 5.Accordingly, claim 19 is rejected under a similar rational as that of claim 5 above. 
Claim 20 is having similar limitations to that of the apparatus of claim 6.Accordingly, claim 20 is rejected under a similar rational as that of claim 6 above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAHID CHOUDHURY whose telephone number is (571)270-5153.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZAHID CHOUDHURY/Primary Examiner, Art Unit 2186